U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 39478
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                     Christopher D. PLOURDE
            Master Sergeant (E-7), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 6 December 2019
                         ________________________

Military Judge: Donald R. Eller, Jr.
Approved sentence: Dishonorable discharge, confinement for 6 years,
and reduction to E-1. Sentence adjudged 31 January 2018 by GCM
convened at McConnell Air Force Base, Kansas.
For Appellant: Major Mark J. Schwartz, USAF; David P. Sheldon, Es-
quire; Tami L. Mitchell, Esquire.
For Appellee: Lieutenant Colonel G. Matt Osborn, USAF; Mary Ellen
Payne, Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
Judge KEY delivered the opinion of the court, in which Senior Judge J.
JOHNSON and Judge POSCH joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                         ________________________

KEY, Judge:
   A general court-martial composed of officer members convicted Appellant,
contrary to his pleas, of one specification of committing sexual assault on a
junior Airman by causing bodily harm in violation of Article 120(b), Uniform
                   United States v. Plourde, No. ACM 39478


Code of Military Justice (UCMJ), 10 U.S.C. § 920(b). 1,2 The court-martial sen-
tenced Appellant to a dishonorable discharge, confinement for six years, for-
feiture of all pay and allowances, and reduction to the grade of E-1. The con-
vening authority approved the adjudged sentence with the exception of the
forfeitures.
    On appeal, Appellant raises eight issues through counsel: (1) whether the
court-martial lacked subject-matter jurisdiction over Appellant; (2) whether
the evidence was factually and legally sufficient to support Appellant’s con-
viction; (3) whether the military judge’s instructions regarding consent and
the defense of mistake of fact as to consent were erroneous; (4) whether the
permissive inference of lack of consent in a sexual assault prosecution is con-
stitutional; (5) whether trial counsel committed prosecutorial misconduct
during closing argument; (6) whether Appellant’s sentence was inappropri-
ately severe; (7) whether a mandatory dishonorable discharge for a sexual
assault conviction is unconstitutional; and (8) whether there were sufficient
errors in Appellant’s court-martial to cumulatively result in an unfair trial.
Appellant personally raises three additional issues: (9) whether the military
judge erred in denying the Defense’s motion to admit evidence under Mil. R.
Evid. 412; (10) whether the military judge erred in denying the Defense’s mo-
tion to compel the appointment of an expert consultant in the field of forensic
psychology; and (11) whether the military judge erred in denying the De-
fense’s challenge for cause against one of the members. 3 We have carefully
considered Appellant’s ninth and tenth issues regarding Mil. R. Evid. 412
and the expert consultant and determine they are without merit and warrant
no discussion or relief. See United States v. Matias, 25 M.J. 356, 361 (C.M.A.
1987). Finding no error, we affirm the findings and sentence. Because we find
no error, Appellant’s eighth issue regarding the cumulative impact of alleged
errors is moot.




1Unless otherwise indicated, all references in this opinion to the Uniform Code of
Military Justice (UCMJ) are to the Manual for Courts-Martial, United States (2016
ed.) (2016 MCM).
2 Appellant was acquitted of two additional specifications of sexual assault against
the same victim named in the specification he was convicted of, as will be discussed
in this opinion.
3Appellant raises these three issues pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982).




                                         2
                   United States v. Plourde, No. ACM 39478


                                I. BACKGROUND
    Then-Airman Basic (AB) KS reported to her first permanent duty station,
McConnell Air Force Base (AFB), Kansas, in August 2016, where she met
Appellant, a married master sergeant, on her first day. Appellant was in her
supervisory chain and trained her on her duties. 4 The two interacted on a
daily basis for about two months until Appellant deployed. At trial, Airman
First Class (A1C) KS described how her relationship with Appellant was pro-
fessional when she first arrived at McConnell AFB, but they became friends
shortly thereafter, with A1C KS viewing Appellant as her “confidant sort of
person,” seeking his advice both on work-related issues as well as personal
matters such as her relationship with her boyfriend, another Airman. A cou-
ple times a week, the two would hug towards the end of their conversations.
    Upon return from his deployment, Appellant was assigned to a duty sec-
tion in a different building. Thereafter, A1C KS spoke to Appellant less fre-
quently, seeing him only two or three more times prior to 13 March 2017, the
date of the offense. On that day, about seven months after she first arrived at
McConnell AFB, 20-year-old A1C KS went to the base Finance office, which
was in the same building as Appellant’s office. While she was there, she de-
cided to stop by Appellant’s office “to say hello, just to check up on life, see
how he was doing, how his family was doing.” They talked about Appellant’s
family, his return from his deployment, how A1C KS had broken up with her
boyfriend, and the stress she was under. Appellant said A1C KS’s ex-
boyfriend should “come back and take care of it,” which A1C KS interpreted
as a joking “sexual kind of comment.” A1C KS perceived Appellant as being
“sort of” flirtatious with her, and he made comments about A1C KS dancing
for him. After about an hour, A1C KS said she had to get back to work, and
the two hugged before she left his office. At trial, A1C KS characterized this
hug as longer than typical—lasting “[m]aybe a minute”—and being “more of
an embrace.” She said her head was on his shoulder, and the hug was “more
intimate” than the others.
    Once back in her office, A1C KS logged on to her government computer
and saw Skype messages from Appellant which read: “you should swing by
more often . . . lol” and “don’t ignore me . . . lol.” A1C KS responded: “I was
thinking the same thing lol” and “now who’s ignoring who?” A few minutes
later Appellant wrote: “are you going to swing by on the way home to get an-


4 At some point during her assignment to McConnell AFB, AB KS promoted to the
grade of airman. By the time of Appellant’s trial, she had promoted to airman first
class. We use the grade of airman first class for the remainder of the opinion.




                                        3
                  United States v. Plourde, No. ACM 39478


other hug . . . lol.” A1C KS responded: “I can!” Appellant then wrote: “your
call.” After exchanging a few more messages, A1C KS wrote: “yea I’ll swing
by after work,” and Appellant said, “let me know when you get here . . . they
may have locked the doors by the time you get off work.” A1C KS said she
would send a text message when she left her office, but Appellant told her,
“message me on here” and “bring your music . . . lol,” to which A1C KS wrote,
“oh gees Sgt Plourde.”
    At about 1630 hours, the end of her duty day, A1C KS sent Appellant a
message that she was leaving her work station, and she went to his office.
When she arrived, A1C KS went into Appellant’s office, pulling the door al-
most closed behind her. Appellant was working on his computer, so A1C KS
started “playing on [her] phone” for about five minutes, waiting for Appellant
to talk to her. Eventually, Appellant stood up and closed the blinds and the
door to his office.
    Concluding that Appellant was getting ready to leave and they were not
actually going to finish their conversation from earlier in the day, A1C KS
stood up to go out the door and go home. Appellant then hugged A1C KS with
his hands being “kind of lower.” She put her arms around his neck and her
head on his shoulder. This hug lasted for about a minute and a half. Appel-
lant moved his hands down A1C KS’s body and grabbed and rubbed her but-
tocks for “a couple of minutes.” Next, Appellant kissed A1C KS, and she
kissed him back, testifying at trial that she was confused and describing her
kiss as “kind of an immediate reaction.”
    Appellant lifted A1C KS onto his desk so that she was sitting with her
feet hanging off the floor. Appellant started unbuttoning A1C KS’s uniform
blouse and said, “if you’re uncomfortable, tell me to stop,” to which A1C KS
responded, “okay.” At trial, she testified:
       I was like, okay, but I didn’t say anything. . . . I wasn’t sure
       what to say. I wanted him to stop; but, you don’t really tell a
       master sergeant no and I was just calling him sir through the
       whole thing. So, it was just . . . I didn’t know . . . it wasn’t
       grasping in my mind what to do.
    Appellant and A1C KS continued kissing for another minute or two. Ap-
pellant then took A1C KS’s blouse off, put it on the floor, and undid her belt.
A1C KS said “slow down, sir” in a “mumble,” but Appellant did not respond.
Trying to get A1C KS’s pants off, Appellant pulled at A1C KS to get her off
the desk, and A1C KS put her feet on the floor to stand up. Appellant pulled
her pants and underwear down to her knees, and tried to stand between her
legs as the two continued kissing. Appellant next took off A1C KS’s boots and
then removed her pants and underwear entirely, setting her back up on the


                                      4
                   United States v. Plourde, No. ACM 39478


desk. A1C KS testified she was thinking, “I don’t want this. I don’t know
what to do, but I don’t want it.” Appellant put his fingers inside A1C KS’s
vagina and began licking her clitoris with his tongue until A1C KS stood up,
grabbed his uniform blouse around his waist, put her head on his chest, and
said, “no, sir, I can’t do this,” to which Appellant responded, “okay.” Appellant
paused momentarily, then he started kissing A1C KS again, lifted her back
up onto his desk, and digitally penetrated her again, stopping to undo his
own belt and unbutton his pants.
     Appellant pulled his penis out of his pants and began rubbing it between
A1C KS’s legs. A1C KS said, “don’t go in me, sir, don’t go in me,” and Appel-
lant responded, “I’m not going to go in you, I’m just teasing you.” A1C KS tes-
tified she told Appellant not to “go in [her]” at least twice. A1C KS tried scoot-
ing her hips back away from Appellant, but Appellant grabbed her hips and
pulled her towards him, and put his penis in her vagina. Appellant asked
A1C KS if she “ever wanted him.” Responding “no,” she asked if he “ever
wanted [her],” to which he said, “Yes, I’ve wanted this for a long time.”
    After a couple of minutes, someone rattled Appellant’s office door handle
and Appellant explained that civilians in the building check the locks.
A1C KS testified, “at that point, [Appellant] just kind of freezes and he
stands back up and he kind of puts his hands on his hips and he’s like, can I
stay here for a minute, and I’m like, okay.” When asked why she told Appel-
lant “okay,” A1C KS said, “it was the only thing that came into [her] mind.”
With his penis still in A1C KS’s vagina, Appellant told A1C KS he was sorry
“for making [her] do something [she did not] want to do” and that she should
“slap” him. A1C KS declined to slap him, and Appellant took her hand and
“smack[ed] himself across the face.” Eventually, Appellant withdrew his pe-
nis from A1C KS’s vagina and stepped away, allowing A1C KS to get off the
desk and put her clothes back on.
   Trial counsel asked A1C KS what was going on in her head while Appel-
lant was penetrating her with his penis. She said:
       My mind was blank. I wasn’t thinking anything. . . . I was
       scared. I didn’t want it. . . . It wasn’t comprehending in my
       head. I wanted to say no. I didn’t know how to say no to him. It
       was . . . like I wanted him to stop; but, I didn’t know how to get
       him to stop. My body wasn’t moving and my brain was turned
       off. I just kind of froze. . . . I told him no and he did it anyway.
Elaborating during re-direct examination, A1C KS testified:
       I knew I should fight back; but, again, he was my friend. I was
       an airman. He was a master sergeant. You can’t fight back
       against that. You can’t say no to that. It’s drilled into your head


                                        5
                   United States v. Plourde, No. ACM 39478


       the very first day that you start training. You can’t fight back
       against that. It’s in you to listen to what they say.
During her cross-examination, A1C KS said Appellant had twice told her to
let him know if she was uncomfortable, although she could not recall when
during the encounter that second instance occurred.
   A1C KS testified that—after waiting for her to get dressed—Appellant
opened the door looking to see if anybody was in the hall, saying, “this never
happened. We can’t talk about this.” Appellant walked out into the hallway
and said, “you can go now,” and A1C KS left the building and drove to her
dormitory room.
    Describing her state of mind as feeling “devastated,” “scared,” and “con-
fused,” A1C KS texted her friend, Staff Sergeant (SSgt) CB, “I’ve really done
it now.” Not telling SSgt CB any specifics, A1C KS arranged to meet him at a
Starbucks. When asked by trial counsel what she meant by her text, A1C KS
said:
       At this point, the only thing I recognized in my brain was that I
       had just slept with my boss; and, I didn’t know . . . I didn’t
       want it and I didn’t like it and I knew it was wrong, and it
       wasn’t what I wanted and I didn’t know what to do. I just
       needed to talk to somebody.
   At Starbucks, A1C KS did not tell SSgt CB what had happened, but based
on her demeanor, SSgt CB gave A1C KS the base victim advocate’s phone
number, which he had found online.
    The following morning, Appellant sent A1C KS a Skype message reading,
“Good morning . . . are you okay?” A1C KS replied, “I think we need to talk.”
A1C KS told Appellant she needed to go to the Finance office, and she would
stop by Appellant’s office when she did. Just over half an hour later, A1C KS
wrote to Appellant, “Are you OK?” He responded, “I guess . . . it all depends
on how you are . . . lol,” and she wrote, “I just feel really weird about it.” Ap-
pellant wrote back, “Okay . . . we can talk in more detail when you swing by. I
don’t want to discuss to [sic] much of it on here . . . lol. I like face to face con-
versations.” A1C KS did not send any more messages to Appellant that day.
Appellant, however, sent a message more than three hours later to A1C KS
saying she must be having a busy day. After another hour passed, he sent her
a final message telling her the Finance office would be closed if she did not
get there soon.
    During A1C KS’s direct examination, trial counsel asked why she asked
Appellant if he was okay during the Skype conversation. A1C KS said, “He
was my friend. I wanted him to be okay.” She elaborated, “It wasn’t register-
ing. I knew it was wrong. I still know I didn’t want it. I was sick. I was not

                                         6
                  United States v. Plourde, No. ACM 39478


okay.” After the Skype conversation, A1C KS said she “was a mess” and “just
kind of bumbling around,” so she decided to report the assault. Once she
made the report, A1C KS was taken to a hospital for a sexual assault forensic
examination.
    Later forensic analysis found Appellant’s DNA in semen in the underwear
A1C KS was wearing. She subsequently requested and received a humanitar-
ian assignment to an Air Force Base in North Dakota.
   Appellant was charged with three specifications of sexual assault arising
from the encounter in his office. The first specification alleged Appellant
committed an assault by digitally penetrating A1C KS, the second alleged
oral penetration, and the third alleged penile penetration. At trial, Appellant
was acquitted of the first two specifications, but convicted of the third.

                               II. DISCUSSION
A. Subject-matter jurisdiction
   We review questions of jurisdiction de novo. United States v. Hale, 78 M.J.
268, 270 (C.A.A.F. 2019) (citing EV v. United States, 75 M.J. 331, 333
(C.A.A.F. 2016)). Challenges of jurisdiction not raised at trial are not waived
and may be raised for the first time on appeal. See Rule for Courts-Martial
(R.C.M.) 907(b)(1); United States v. Reid, 46 M.J. 236, 240 (C.A.A.F. 1997).
    Appellant argues he was convicted based on a theory of “constructive
force” rather than “nonconsensual sexual activity,” and his court-martial
lacked subject-matter jurisdiction to consider this theory. Appellant’s argu-
ment appears to be: a court-martial only has jurisdiction over charges proper-
ly referred to it; the convening authority referred a charge of sexual assault
committed by causing bodily harm; Appellant was ultimately convicted not of
committing sexual assault by causing bodily harm, but by employing con-
structive force; and because the constructive force manner of committing the
offense was not referred to trial, the court-martial was without subject-
matter jurisdiction to hear it. This novel, yet meritless, argument is rooted in
a misapprehension of the concept of subject-matter jurisdiction within the
military justice system. Such jurisdiction depends “solely on whether the ac-
cused ‘was a member of the armed services at the time of the offense
charged.’” United States v. Jordan, 29 M.J. 177, 184–85 (C.M.A. 1989) (quot-
ing Solorio v. United States, 483 U.S. 435, 451 (1987)), vacated on other
grounds, 498 U.S. 1009 (1990). General courts-martial have jurisdiction to try
offenses punishable under the UCMJ. Article 18, UCMJ, 10 U.S.C. § 818. Ap-
pellant concedes he was subject to the UCMJ at the time of the offense and at
the time of his trial, and Appellant does not dispute that sexual assault, pun-
ishable by Article 120, UCMJ, 10 U.S.C. § 920, is and was an offense under


                                       7
                  United States v. Plourde, No. ACM 39478


the Code. There is no serious question that the court-martial that tried Ap-
pellant had jurisdiction over his offense.
    Although he did not object at trial, Appellant now argues on appeal that
the Government pursued a theory of constructive force at trial, alleging Ap-
pellant abused his authority as a master sergeant in order to compel
A1C KS’s submission to his advances. Under prior versions of Article 120,
UCMJ, the theory of constructive force—a creation of military case law—
covered scenarios in which abuse of position was used to coerce a victim’s ac-
quiescence to sexual conduct. See United States v. Walker, No. ACM 38237,
2014 CCA LEXIS 306, at *15–16, fn. 6 (A.F. Ct. Crim. App. 15 May 2014)
(unpub. op.). The need to resort to this theory of culpability has generally
been negated by changes to Article 120, UCMJ, as the version applicable to
Appellant’s case allows a sexual assault conviction when the perpetrator
places the victim in fear of being subjected to a wrongful action. See Manual
for Courts-Martial, United States, pt. IV, ¶ 45.a.(g)(7) (2016 ed.) (2016 MCM).
To the extent the theory of constructive force remains viable under the 2016
version of Article 120, UCMJ, it requires more than disparity in rank. See
United States v. Bright, 66 M.J. 359, 364–65 (C.A.A.F. 2008). Proving con-
structive force has required evidence of coercion equivalent to force, such that
it creates a reasonable belief of physical injury or that resistance would be
futile. United States v. Simpson, 58 M.J. 368, 379 (C.A.A.F. 2003). We have
thoroughly reviewed the record of Appellant’s court-martial, and we disagree
with Appellant’s contention he was either tried or convicted of committing
sexual assault by using constructive force against A1C KS. No evidence was
elicited that Appellant used his position to overbear A1C KS’s lack of consent,
and trial counsel did not argue he did so. Appellant’s rank was raised in A1C
KS’s testimony when she explained why she felt she could not fight Appellant
off, which is far afield of the suggestion Appellant employed constructive
force to commit the sexual assault he was convicted of. The military judge did
not provide the members any instructions on constructive force, and trial
counsel did not argue the theory to the members either explicitly or implicit-
ly. Appellant’s trial focused on whether or not Appellant sexually assaulted
A1C KS by causing her bodily harm; that is, by committing a sexual act upon
her without her consent. Appellant’s argument to the contrary is unsupported
by the record and without merit.
B. Factual and legal sufficiency
    Appellant argues the evidence is legally and factually insufficient to sup-
port a conviction in this case. Appellant’s multi-faceted attack on the evi-
dence in the case boils down to four main points: there is reasonable doubt
Appellant penetrated A1C KS’s vagina with his penis; even if there was pene-
tration, it was accomplished with A1C KS’s consent; A1C KS has poor credi-


                                       8
                  United States v. Plourde, No. ACM 39478


bility and lied about not consenting to the sexual act; and even if A1C KS did
not consent, Appellant honestly and reasonably believed that she did. We are
not persuaded by Appellant’s claims.
   1. Law
    We review issues of legal and factual sufficiency de novo. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399
(C.A.A.F. 2002) (citation omitted). Our assessment of legal and factual suffi-
ciency is limited to the evidence produced at trial. United States v. Dykes, 38
M.J. 270, 272 (C.M.A. 1993) (citations omitted).
    “The test for legal sufficiency is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United
States v. Robinson, 77 M.J. 294, 297–98 (C.A.A.F. 2018) (quoting United
States v. Rosario, 76 M.J. 114, 117 (C.A.A.F. 2017)). “The term reasonable
doubt, however, does not mean that the evidence must be free from conflict.”
United States v. Wheeler, 76 M.J. 564, 568 (A.F. Ct. Crim. App. 2017) (citing
United States v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986)), aff’d, 77 M.J. 289
(C.A.A.F. 2018). “[I]n resolving questions of legal sufficiency, we are bound to
draw every reasonable inference from the evidence of record in favor of the
prosecution.” United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001) (cita-
tions omitted).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are ourselves] convinced of the [appellant]’s guilt beyond a
reasonable doubt.” United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987).
In conducting this unique appellate role, we take “a fresh, impartial look at
the evidence,” applying “neither a presumption of innocence nor a presump-
tion of guilt” to “make [our] own independent determination as to whether
the evidence constitutes proof of each required element beyond a reasonable
doubt.” Washington, 57 M.J. at 399.
   2. Analysis
       a. Legal sufficiency
    Appellant was convicted of a single specification of sexual assault, which
required the Government to prove beyond a reasonable doubt: (1) that Appel-
lant committed a sexual act upon A1C KS by causing penetration, however
slight, of A1C KS’s vulva with his penis, and (2) that Appellant did so by
causing bodily harm to her. See 2016 MCM, pt. IV, ¶ 45.b.(3)(b). “Bodily




                                       9
                   United States v. Plourde, No. ACM 39478


harm” is defined as “any offensive touching of another, however slight, in-
cluding any nonconsensual sexual act or nonconsensual sexual contact.” Id.,
pt. IV, ¶ 45.a.(g)(3). 5 A1C KS testified that Appellant penetrated her vagina
without her consent, after she told him “don’t go in me.” Appellant acknowl-
edged A1C KS’s lack of consent when he apologized to her, saying he was sor-
ry “for making [her] do something [she didn’t] want to do.” Drawing every
reasonable inference in favor of the Government, Appellant’s conviction is
legally sufficient.
       b. Factual sufficiency
    In reviewing the factual sufficiency of Appellant’s case, our fresh and im-
partial review of the evidence convinces us the Government proved each ele-
ment of the offense beyond a reasonable doubt. There is no serious argument
that Appellant did not penetrate A1C KS’s vagina with his penis. Indeed, tri-
al defense counsel conceded the point, focusing on A1C KS’s conduct and
statements during the penetration as evidence of either A1C KS’s actual con-
sent or Appellant’s mistake of fact as to her lack of consent.
    After the direct examination of the Government’s expert witness who per-
formed the DNA analysis, trial defense counsel only asked a single question:
whether an analysis of the DNA evidence in this case could determine if the
sexual conduct was consensual or not. On appeal, Appellant posits the fact
the DNA analyst did not find any of Appellant’s DNA on the swabs taken
from A1C KS’s vagina during her sexual assault forensic exam is evidence
Appellant did not actually penetrate A1C KS with his penis. However, that
analyst testified one reason for the absence of Appellant’s DNA is “penetra-
tion without ejaculation.” Appellant hypothesizes that if his DNA and semen
were found in A1C KS’s underwear, but not in her vagina, then there is rea-
sonable doubt there was penetration. Considering that Appellant was “teas-
ing” A1C KS by rubbing his penis between her legs before penetration, one
reasonable conclusion is that Appellant deposited some amount of semen on
A1C KS’s legs or the exterior of her vagina which was then transferred to her
underwear. No evidence was presented at trial indicating the relative likeli-
hood of Appellant’s DNA being found after sexual intercourse that would re-
quire us to impute the significance to the lack of DNA that Appellant asks us
to find. A1C KS’s testimony as to the penetration is sufficient for us to con-
clude beyond a reasonable doubt the penetration did occur.



5 At trial, the military judge told the members they must find a third element: that
the penetration occurred without A1C KS’s consent.




                                        10
                  United States v. Plourde, No. ACM 39478


    Appellant’s next two lines of attack are focused on his claim A1C KS lacks
credibility and that she is simply lying about not consenting to the sexual en-
counter. Appellant claims that because he was acquitted of the specifications
pertaining to digital and oral penetration, A1C KS’s testimony as to her lack
of consent was not credible. We disagree. A1C KS’s testimony was that she
was kissing Appellant and otherwise being outwardly ambiguous as to what
she was consenting or not consenting to during the time of the digital and
oral penetration (for example, responding “okay” when Appellant told her to
tell him to stop if she was uncomfortable). However, immediately prior to the
penile penetration, A1C KS explicitly said, “don’t go in me,” to which Appel-
lant responded, “I’m not going to go in you, I’m just teasing you.” There is
nothing inherently incredible about A1C KS’s testimony, and her explicit ex-
pression of lack of consent—acknowledged by Appellant—serves as a clear
demarcation as to what specific conduct A1C KS did not consent to, to wit,
the exact conduct Appellant proceeded to engage in and which he later
acknowledged was something A1C KS did not want.
    Appellant points to A1C KS saying “okay” to Appellant’s request to “stay
here for a minute” when someone was rattling the office door handle—leaving
his penis in her vagina—as evidence of A1C KS’s consent to the entire sexual
encounter. We are not convinced that A1C KS’s later acquiescence to an ongo-
ing, legally completed sexual assault is evidence of her consenting to Appel-
lant’s initial penetration under the particular circumstances of this case.
Once a person makes their lack of consent to a sexual act known, we know of
no legal obligation for that person to repeatedly and continuously assert a
lack of consent throughout an assault, and we decline to create such a re-
quirement here. Even if we were to assume A1C KS saying “okay” indicated
her consent at that moment, Appellant’s offense was already complete upon
his penetration of her vagina with his penis. In certain factual scenarios, lat-
er consensual sexual conduct may be some evidence that an earlier encounter
was similarly consensual, but such an inference is unpersuasive in this case
due to A1C KS’s verbal statement of her lack of consent immediately preced-
ing Appellant’s penile penetration of her.
    Appellant’s suggestions that A1C KS claimed she was sexually assaulted
for the purpose of getting a humanitarian assignment to North Dakota or to
avoid being punished for committing adultery with Appellant are unsupport-
ed by the record. There is no evidence A1C KS was even aware of the availa-
bility of humanitarian assignments, much less that she was seeking one, pri-
or to reporting the assault. The record is bare of any indication A1C KS was
unsatisfied with her duty assignment at McConnell AFB before she was as-
saulted or that she wanted to be stationed elsewhere. To the contrary, evi-
dence was elicited that A1C KS only sought reassignment due to concerns
about encountering Appellant around the base after the assault. Similarly,

                                      11
                  United States v. Plourde, No. ACM 39478


there is no evidence A1C KS was concerned about being punished for her
conduct with Appellant. This claim is particularly unmoored from the evi-
dence, as the only reason anyone was at all aware of the sexual conduct was
because A1C KS decided to report the assault. Furthermore, A1C KS’s rela-
tively immediate reporting of the assault undermines the theory that she de-
vised an assault claim for the purpose of avoiding punishment for conduct no
one was aware of. A far more plausible explanation is that A1C KS reported
she had been assaulted the day after the assault because she believed she
had, in fact, been assaulted.
    Regarding Appellant’s mistake of fact defense, A1C KS acted in a way
that could lead Appellant to honestly and reasonably believe she consented to
being digitally and orally penetrated, especially in light of her saying “okay”
when Appellant told her to tell him to stop if she felt uncomfortable. Appel-
lant, however, was acquitted of those offenses. Appellant lost his ability to
rely on a reasonable belief as to A1C KS’s consent when she told him at least
two times, “don’t go in me” while he was rubbing his penis between her legs.
Appellant further lost the ability to claim he honestly believed she consented
when he acknowledged her lack of consent when he said, “I’m not going to go
in you, I’m just teasing you.” Even if we were to conclude A1C KS consented
to later sexual conduct with Appellant, this later-given consent has no bear-
ing on whether he was honestly and reasonably mistaken at some earlier
point in time when he was unaware of what—if any—future consent would be
given. In sum, Appellant had no valid mistake of fact claim with regard to the
offense he was convicted of.
    Having weighed all the evidence in the record of trial and made allowanc-
es for not having personally observed the witnesses, we find that a rational
factfinder could have found Appellant guilty beyond a reasonable doubt of all
the elements of sexual assault. Furthermore, we ourselves are convinced of
Appellant’s guilt beyond a reasonable doubt. Therefore, we find Appellant’s
conviction both legally and factually sufficient.
C. Consent and mistake of fact instructions
    Over Government objection, the military judge instructed the members on
the defense of mistake of fact as to consent for all three specifications. Appel-
lant argues for the first time on appeal that the pre-conviction presumption of
his innocence was undermined by the military judge’s instructions on consent
and mistake of fact, because those instructions did not include examples of
valid consent or valid mistakes of fact.
   1. Law
    R.C.M. 920(a) requires the military judge to provide members appropriate
findings instructions. Under R.C.M. 920(c), any party may request the mili-


                                       12
                   United States v. Plourde, No. ACM 39478


tary judge give particular instructions. R.C.M. 920(f) further provides that
the failure to object to the military judge’s instructions constitutes waiver of
the objection, absent plain error. “[W]aiver must be established by affirmative
action of the accused’s counsel, and not by a mere failure to object to errone-
ous instructions or to request proper instructions.” United States v. Smith, 50
M.J. 451, 455–56 (C.A.A.F. 1999) (citations and internal quotation marks
omitted). An affirmative statement that an accused at trial has “no objection”
generally “constitutes an affirmative waiver of the right or admission at is-
sue.” United States v. Swift, 76 M.J. 210, 217 (C.A.A.F. 2017) (citation omit-
ted).
    We review the adequacy of a military judge’s instructions de novo. United
States v. Dearing, 63 M.J. 478, 482 (C.A.A.F. 2006). If an accused fails to
make an adequate request for an instruction or object to a proposed instruc-
tion, we review for plain error. United States v. Payne, 73 M.J. 19, 22
(C.A.A.F. 2014) (citations omitted). Under a plain error analysis, an appellant
must demonstrate that “(1) there was error; (2) the error was plain or obvi-
ous; and (3) the error materially prejudiced a substantial right of the [appel-
lant].” Id. at 23 (quoting United States v. Tunstall, 72 M.J. 191, 193–94
(C.A.A.F. 2013)).
    “Appropriate instructions” under R.C.M. 920(a) are “those instructions
necessary for the members to arrive at an intelligent decision concerning ap-
pellant’s guilt.” United States v. Baker, 57 M.J. 330, 333 (C.A.A.F. 2002) (cita-
tions omitted). In order to arrive at such an intelligent decision, the members
must consider the charged offense’s elements, evidence pertaining to those
elements, and pertinent legal principles necessary to decide the case. Id. (ci-
tations omitted).
   2. Analysis
    Appellant waived this issue at trial. The military judge had required the
Government and the Defense to submit proposed draft findings instructions
prior to the start of trial. At the close of the evidence, the military judge con-
vened an Article 39(a), UCMJ, 10 U.S.C. § 839, session to discuss those pro-
posed instructions, covering such issues as what the correct elements were
for the charged offenses; whether there were any lesser included offenses;
whether the defense of mistake of fact should be explained to the members;
and whether the military judge should instruct on the issue of consent. The
parties debated whether or not the issues of mistake of fact and consent had
been sufficiently raised with respect to the offense Appellant was convicted
of, with the military judge ultimately concluding he would give the instruc-
tions. The military judge then provided the parties copies of his proposed in-
structions. When court reconvened the following morning, he asked whether
either party had any “substantive objections” to the instructions. Trial de-

                                       13
                       United States v. Plourde, No. ACM 39478


fense counsel answered in the negative and did not object to the instructions
when they were given or at any other time prior to the court adjourning. Be-
cause the Defense directly participated in the crafting of the findings instruc-
tions, to include providing draft instructions prior to trial, meeting the Gov-
ernment’s challenge to the proposed mistake of fact and consent instructions,
and finally stating he had no substantive objections to the final proposed in-
structions, Appellant has not just forfeited his now-claimed error—he has af-
firmatively waived it.
   Recognizing the incongruity of R.C.M. 920(f)’s position that an issue can
be waived and yet still be reviewable for plain error, we have considered
whether or not the military judge’s instructions amounted to plain error
based on Appellant’s claim, and we conclude they do not. 6
    Appellant does not explain with any specificity what he perceives to be in-
correct about the military judge’s instructions, only generally arguing that,
“giving examples of lack of consent without concurrently giving examples of
consent gives an unfair advantage to the Government.” Appellant’s claimed
error with regard to the mistake of fact defense is even more vague, as he
simply asserts: “the military judge only instructed on the definition of an
honest and reasonable mistake of fact regarding consent, without providing
any examples of such.”
    Due to Appellant’s failure to clearly state his claim on appeal, we are un-
clear as to what specifically Appellant is complaining of and what he believes
the military judge should have done. Regarding the issue of consent, the mili-
tary judge instructed the members:
          Consent means a freely given agreement to the conduct at is-
          sue by a competent person. An expression of lack of consent,
          through words or conduct, means there is no consent. Lack of
          verbal or physical resistance or submission resulting from the
          use of force, threat of force, or placing another person in fear
          does not constitute consent. A current or previous dating or so-
          cial or sexual relationship by itself or the manner of dress of
          the person involved with the accused in the conduct at issue
          shall not constitute consent. Lack of consent may be inferred
          based on the circumstances. All the surrounding circumstances
          are to be considered in determining whether a person gave con-
          sent.



6   See, e.g., United States v. Davis, 76 M.J. 224, 229–30 (C.A.A.F. 2017).




                                             14
                  United States v. Plourde, No. ACM 39478


       The government has the burden to prove, beyond a reasonable
       doubt, that consent to the physical acts did not exist. Therefore,
       to find the accused guilty of the offenses of sexual assault, as
       alleged in the specifications of the charge, you must be con-
       vinced, beyond a reasonable doubt, that [A1C KS] did not con-
       sent to the physical acts.
       The evidence has raised the issue of whether [A1C KS] actually
       did consent to the sexual conduct at issue in all of the specifica-
       tions. All of the evidence concerning consent to that sexual
       conduct is relevant and must be considered in determining
       whether the government has proven the elements of the offens-
       es, beyond a reasonable doubt. Stated another way, evidence
       the alleged victim consented to the sexual conduct, either alone
       or in conjunction with the other evidence in this case, may
       cause you to have a reasonable doubt as to whether the gov-
       ernment has proven every element of those offenses.
    The first paragraph of the military judge’s instructions are taken verba-
tim from the Manual for Courts-Martial. 2016 MCM, pt. IV, ¶ 45.a.(g)(8). Our
superior court has recently endorsed these same instructions. United States
v. McDonald, 78 M.J. 376, 378–79 (C.A.A.F. 2019). This instruction explains
what the Government must prove in order for Appellant to be convicted of
sexual assault and provides examples of what does not amount to valid con-
sent. Contrary to Appellant’s claims, the provision does explain—in the very
first sentence and in common sense terminology—what amounts to consent
under the law: “a freely given agreement to the conduct at issue by a compe-
tent person.” The provision then explains that acquiescence compelled
through violence or fear is inadequate to form legal consent and that the
members may not infer consent from existing or past relationships, two is-
sues likely to lead members to considerations of irrelevant matters. Not only
did the military judge’s instructions accurately state the law, they provided
the members a basic framework for analyzing the evidence without placing
undue emphasis on matters that might steer the members towards one par-
ty’s position or the other’s. Moreover, the military judge highlighted four
times in the three paragraphs’ worth of instructions that the Government
had the burden to prove lack of consent and that the members must consider
all evidence relevant to consent. We find no error, plain or otherwise, with
respect to the military judge’s instructions as to consent in this case.
    Appellant’s asserted error regarding the military judge’s instruction on
mistake of fact is without merit. The instruction, which largely tracks R.C.M.
916(j), contains no examples of what would amount to (or fail to amount to) a
valid mistake of fact. Rather, the military judge explained that if Appellant


                                       15
                    United States v. Plourde, No. ACM 39478


honestly and reasonably believed A1C KS consented to the sexual acts, that
would be a defense, but the defense would fail if Appellant did not both hon-
estly and reasonably believe she consented. This was an accurate and appro-
priate instruction, unobjected to at trial. The military judge did not err.
D. Permissive inference of lack of consent
   Appellant next asserts that a 2012 change in the definition of consent in
Article 120, UCMJ, has created a permissive inference which “undermines
the presumption of innocence.”
    Prior to the 2012 change, consent was defined in the Manual for Courts-
Martial, in part, as: “words or overt acts indicating a freely given agreement
to the sexual conduct at issue by a competent person. An expression of lack of
consent through words or conduct means there is no consent.” Manual for
Courts-Martial, United States, pt. IV, ¶ 45.a.(t)(14) (2008 ed.) (2008 MCM).
As noted above, the definition in the Manual for Courts-Martial applicable to
Appellant’s case now defines consent as: “a freely given agreement to the
conduct at issue by a competent person.” 2016 MCM, pt. IV, ¶ 45.a.(g)(8). Ap-
pellant points to a line in the Analysis of the Punitive Articles in Appendix 23
of the Manual for Courts-Martial which reads: “the amended definition of
‘consent’ allows a permissive inference of lack of consent based on the circum-
stances of the case,” 7 and then asserts—without evidence or citation to au-
thority—the military is under pressure from Congress to prosecute more cas-
es and obtain more convictions, and therefore the permissive inference
“seems to be more of a mandatory inference,” thereby creating a requirement
for “affirmative verbal consent” in order to establish consent in a sexual as-
sault prosecution. 8
      1. Law
    We review the constitutionality of a statute de novo. United States v. Dis-
ney, 62 M.J. 46, 48 (C.A.A.F. 2005) (citations omitted). “Inferences and pre-
sumptions are a staple of our adversary system of fact-finding.” County Court
v. Allen, 442 U.S. 140, 156 (1979). “A permissive inference violates the Due
Process Clause only if the suggested conclusion is not one that reason and

7   2016 MCM, App. 23, at A23–16.
8Appellant also incorrectly argues that later consensual sexual conduct abrogates an
earlier non-consensual sexual offense under a concept of retroactive consent, a theory
we reject earlier in this opinion. We acknowledge that, depending on the facts of a
particular case, later consensual sexual conduct may be some evidence that prior
sexual conduct between the same people was also consensual, but there is no re-
quirement a factfinder draw such a conclusion.




                                         16
                  United States v. Plourde, No. ACM 39478


common sense justify in light of the proven facts before the jury.” Francis v.
Franklin, 471 U.S. 307, 314–15 (1985) (citing Allen, 442 U.S. at 157–63). In
contrast, the Constitution prohibits evidentiary presumptions “that have the
effect of relieving the State of its burden of persuasion beyond a reasonable
doubt of every essential element of a crime.” Id. at 313 (citing Sandstrom v.
Montana, 442 U.S. 510, 520–24 (1979)) (additional citations omitted).
   2. Analysis
    We recently considered a similar permissive-inference challenge in an in-
capacitation sexual assault case, and there we found the appellant’s argu-
ment unpersuasive, as we do here. See United States v. Yates, No. ACM
39444, 2019 CCA LEXIS 391, at *31–32 (A.F. Ct. Crim. App. 30 Sep. 2019)
(unpub. op.). Appellant has cited no legal authority from any jurisdiction in
support of his position, and we fail to see how removing the language “words
or overt acts indicating” creates a requirement that a person obtain “affirma-
tive verbal consent” before engaging in sexual conduct. What is required is
that those involved in sexual conduct actually consent to that conduct,
whether or not they announce that consent, verbally or in some other way.
Under the earlier formulation, a freely given agreement could be established
by an expression of consent through words or overt acts. Similarly, lack of
consent could be established through words or conduct. Under the formula-
tion applicable here, all relevant evidence may be considered in determining
whether or not a person consented to sexual conduct, as well as whether or
not an accused was mistaken as to whether that person consented or not. The
removal of the phrase “words or overt acts” does not create a permissive in-
ference, and Appellant’s argument that it does is at odds with a plain reading
of Article 120, UCMJ.
    Appellant appears to have misapprehended the portion of the analysis of
Article 120 which states that the amended definition of “consent” permits a
permissive inference of lack of consent. The prior version of Article 120 essen-
tially followed a four-part framework: (1) the definition of consent (a freely
given agreement); (2) how lack of consent may be manifested (an expression
of lack of consent through words or conduct); (3) examples of what does not
constitute consent (lack of resistance, submission, current or previous rela-
tionship, or manner of dress); and (4) incapacity to grant consent (due to age,
mental impairment, unconsciousness, mental disease or defect, or physical
incapacity). See 2008 MCM, pt. IV, ¶ 45.a.(t)(14). The version of Article 120
applicable to Appellant’s case largely mirrors the previous version, save some
textual changes not pertinent here, with the addition of a fifth part which
reads: “Lack of consent may be inferred based on the circumstances of the of-
fense. All the surrounding circumstances are to be considered in determining
whether a person gave consent, or whether a person did not resist or ceased


                                      17
                  United States v. Plourde, No. ACM 39478


to resist only because of another person’s actions.” See 2016 MCM, pt. IV, ¶
45.a.(g)(8)(C). It is this fifth part which creates a permissive inference, not
the deletion of the phrase “words or overt acts” from the definition of what
constitutes consent.
    The military judge’s instructions, in relevant part, mirrored the fifth part
of the applicable version of Article 120 when he told the members: “Lack of
consent may be inferred based on the circumstances. All the surrounding cir-
cumstances are to be considered in determining whether a person gave con-
sent.” Immediately after the military judge advised the members of this per-
missive inference, he reiterated that the Government had the burden to prove
lack of consent beyond a reasonable doubt. He then restated this premise,
telling the members that they must be convinced beyond a reasonable doubt
that A1C KS did not consent before they could find Appellant guilty. Consid-
ering the permissive inference instruction’s direction to assess “all the sur-
rounding circumstances,” we conclude this instruction did not serve to relieve
the Government of its burden of persuasion, especially in light of the military
judge’s repeated emphasis that the Government bore the burden of proof as
to lack of consent beyond a reasonable doubt.
    Similarly, we do not find any unconstitutional burden shifting in the
changes to the definition of consent in Article 120. The notion that the mem-
bers may infer a lack of consent based upon all the surrounding circumstanc-
es in a case is rooted in both reason and common sense, as the definition
merely states the obvious, which is that a factfinder must consider the evi-
dence in determining whether or not a person consented to sexual conduct. At
most, the change in Article 120 expanded the range of evidence available to
prove lack of consent. The Government must still prove the absence of a
freely given agreement, but may do so by any means and is not constrained to
proving the absence of “words or overt acts” that would otherwise establish
such an agreement. We identify no constitutional infirmity in the definition of
consent as instructed by the military judge.
E. Prosecutorial misconduct
    In his fifth assignment of error, Appellant argues that trial counsel mis-
stated the law during the Government’s closing argument, thereby commit-
ting prosecutorial misconduct. More specifically, Appellant claims trial coun-
sel told the members that Appellant was required to seek “affirmative con-
sent” from A1C KS before engaging in sexual conduct with her. We disagree
both with Appellant’s premise and his conclusion.
   1. Additional Background
    During A1C KS’s direct examination, she recounted Appellant first pene-
trating her vagina with his penis. Trial counsel asked, “Did he ask you if he


                                      18
                  United States v. Plourde, No. ACM 39478


could that [sic] at that point?” To which she answered, “No, sir.” Trial counsel
then asked, “Did he ask you if you had changed your mind?” A1C KS an-
swered, “At this point, he is kind of asking me if I ever wanted him. I said,
‘no.’ I asked him if he ever wanted me and he said, ‘yes, I’ve wanted this for a
long time.’”
   In closing argument, trial counsel argued, in relevant part:
       [A1C KS] knows exactly where this is heading at this point and
       he walks towards her with his erect penis and he starts to put
       it in between her legs, and she says, unequivocally, “no, sir,
       don’t put it in me.” She could not have expressed clearer lan-
       guage. “No, sir, don’t put it in me.” She said she said it several
       times. Did the accused hear it? Yes. How do we know? Because
       he said, “I won’t. I’m just teasing you.”
       “I won’t. I’m just teasing you.” Maybe this will be enough to get
       him to stop? “No, sir, don’t put it in me; don’t put it in me.” And
       he asks, “have you ever wanted me?” And she replies, “no; no.”
       And her reply is, “have you ever wanted me?” And he says, “for
       a long time,” and then inserts his penis into her vagina. He
       didn’t ask her, “can I do this now.” He didn’t ask her, “is it
       okay.” He didn’t say, “do you want me right now?” He was re-
       minded, “yeah, I’ve wanted this for a long time; and, guess
       what, I’m going to take it,” and he did.
       “No, sir, don’t put it in me,” and then he did. Members, that is
       not consent. She expressed that she did not consent to that.
       And, in fact, not only that, she expressed that she had never
       been interested in this. “Have you ever wanted me?” “No.
       Nope.” And then the accused put his penis in her vagina.
   Trial defense counsel did not object to either the above examination or ar-
gument.
   2. Law
    Claims of prosecutorial misconduct and improper argument are reviewed
de novo, and when no objection is made at trial, these claims are reviewed for
plain error. United States v. Voorhees, 79 M.J. 5, 9 (C.A.A.F. 2019) (citation
omitted).
   In reviewing counsel’s argument, we are mindful that arguments “must
be viewed within the context of the entire court-martial.” United States v.
Baer, 53 M.J. 235, 238 (C.A.A.F. 2000). Our inquiry is focused not just on
words in isolation, “but on the argument as ‘viewed in context.’” Id. (quoting



                                       19
                  United States v. Plourde, No. ACM 39478


United States v. Young, 470 U.S. 1, 16 (1985)). Thus, we will not “surgically
carve out a portion of the argument with no regard to its context.” Id.
   3. Analysis
    Appellant has focused on two answers provided by A1C KS during her
lengthy direct- and cross-examinations, spanning more than 100 pages of the
trial transcript. Appellant has similarly focused on two lines excised from the
36 pages of trial counsel’s argument.
    Contrary to Appellant’s assertion, neither the examination of A1C KS nor
trial counsel’s argument suggest Appellant was required to obtain “affirma-
tive consent” from A1C KS. Placing both in context, A1C KS had verbally ex-
pressed her lack of consent to Appellant penetrating her with his penis, and
Appellant had acknowledged her lack of consent. Appellant then proceeded to
penetrate her. Trial counsel’s questions during A1C KS’s direct examination
established that A1C KS had not expressed consent and that Appellant had
not attempted to persuade her to change her mind. During closing argument,
trial counsel revisited this evidence to argue to the members not only had
A1C KS not consented to the sexual conduct, but that Appellant did not have
either an honest or reasonable mistake as to her lack of consent.
    The Government had the burden of proving both A1C KS’s lack of consent
and disproving Appellant’s mistake of fact defense regarding that lack of con-
sent beyond a reasonable doubt. Proving that A1C KS had not given verbal
consent to the sexual conduct at the time of penetration was a legitimate—if
not necessary—trial strategy. As explained above, A1C KS’s lack of consent
could be established by “all the surrounding circumstances,” and the fact she
did not tell Appellant he could penetrate her with his penis is a pertinent fact
in making that determination. Similarly, the fact she did not give verbal con-
sent calls into question whether Appellant’s claimed mistake of fact was ei-
ther honest or reasonable. At a minimum, what A1C KS did or did not say
during the assault is a “surrounding circumstance” trial counsel was entitled
to elicit and the members were entitled to consider in assessing A1C KS’s
consent.
    At no point in the court-martial did trial counsel argue Appellant was re-
quired to obtain A1C KS’s affirmative verbal consent before engaging in sex-
ual conduct with her. A conclusion that the above excerpts suggested to the
members such affirmative consent was required is a far leap we are unwilling
to make on the basis of the case before us.
    Assessing these brief references in context of the entire trial, we find no
error. Even considering these statements in isolation, we find no error, much
less plain error.



                                      20
                  United States v. Plourde, No. ACM 39478


F. Sentence appropriateness
    Appellant’s sixth assignment of error is that his sentence is inappropri-
ately severe. Appellant faced a maximum sentence of a dishonorable dis-
charge, confinement for 30 years, forfeiture of all pay and allowances, reduc-
tion to the grade of E-1, and a reprimand. 2016 MCM, pt. IV, ¶ 45.e(2). Due to
his conviction for sexual assault, a sentence to a dishonorable discharge was
mandatory under Article 56(b), UCMJ, 10 U.S.C. § 856(b). Appellant’s ap-
proved sentence consists of a dishonorable discharge, confinement for six
years, and reduction go the grade of E-1.
    Appellant was charged with three specifications of sexual assault under
Article 120, UCMJ, all arising from the events in Appellant’s office on 13
March 2017 between him and A1C KS. Appellant was acquitted of the two
specifications alleging digital and oral penetration, but convicted of the speci-
fication alleging penile penetration. Appellant argues that his sentence was
possibly the result of the members punishing him for the entire sexual en-
counter, including the acts of which he was acquitted. He argues this risk
arises from the military judge’s instruction to the members to consider “all
the facts and circumstances of the offense of which the accused has been con-
victed.” He further argues his sentence is excessive “for one sexual assault
conviction,” especially in light of Appellant’s 21-year career and multiple
overseas deployments.
   1. Law
    We review issues of sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006) (citing United States v. Cole, 31 M.J. 270,
272 (C.M.A. 1990)). Our authority to determine sentence appropriateness “re-
flects the unique history and attributes of the military justice system, [and]
includes but is not limited to considerations of uniformity and evenhanded-
ness of sentencing decisions.” United States v. Sothen, 54 M.J. 294, 296
(C.A.A.F. 2001) (citations omitted). We may affirm only as much of the sen-
tence as we find correct in law and fact and determine should be approved on
the basis of the entire record. Article 66(c), UCMJ, 10 U.S.C. § 866(c). This
includes the authority to disapprove a mandatory minimum sentence under
Article 56, UCMJ, 10 U.S.C. § 856. United States v. Kelly, 77 M.J. 404, 408
(C.A.A.F. 2018). “We assess sentence appropriateness by considering the par-
ticular appellant, the nature and seriousness of the offense, the appellant’s
record of service, and all matters contained in the record of trial.” United
States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009) (citations
omitted). Although we have great discretion to determine whether a sentence
is appropriate, we have no power to grant mercy. United States v. Nerad, 69
M.J. 138, 146 (C.A.A.F. 2010) (citation omitted).



                                       21
                  United States v. Plourde, No. ACM 39478


   2. Analysis
    We are unconvinced that the members adjudged an inappropriately se-
vere sentence or that they were improperly instructed. First, the military
judge instructed the members to consider the facts and circumstances of the
offense of which Appellant was convicted. Thus, the members were properly
instructed. We presume court members follow instructions by a military
judge, unless we have evidence to the contrary. United States v. Stewart, 71
M.J. 38, 42 (C.A.A.F. 2012) (citation omitted). Appellant has identified no
such evidence, and his claim the members did not follow the military judge’s
instructions amounts to mere conjecture. Considering that the panel which
sentenced Appellant was the same panel which had convicted Appellant of
one specification and acquitted him of the other two specifications less than
an hour earlier, we find it highly unlikely the panel members were confused
about the limits of their discretion.
    We conclude the panel made a deliberate determination to convict Appel-
lant of the one specification, and the military judge’s instructions did not lead
the panel to enhance Appellant’s sentence or otherwise penalize Appellant
solely because the Government had charged him with two other offenses the
panel had just acquitted him of.
    We are also not persuaded the acquitted-of offenses posed any plausible
risk of enhancing Appellant’s punishment simply by virtue of having been
charged as offenses. Those two offenses consisted of Appellant’s alleged non-
consensual digital and oral penetration of A1C KS, occurring immediately
prior to the penile penetration he was convicted of. In other words, all three
charged sexual assaults were components of the overall sexual encounter in
Appellant’s office. Despite the panel’s acquittal of the first two offenses, the
conduct underlying those offenses—that is, the digital and oral penetration—
amounts to facts and circumstances surrounding and immediately preceding
the convicted-of offense, and therefore was available to the panel for consid-
eration in arriving at a sentence.
    We also disagree that Appellant’s sentence is inappropriately severe. Ap-
pellant, a senior noncommissioned officer with at least two decades of active-
duty service, sexually assaulted a junior Airman who had been at her first
permanent duty station for only seven months. He did so at work, on his
desk, while in uniform, after using his Government computer to arrange their
meeting. Appellant penetrated A1C KS’s vagina with his penis after she told
him not to, then later joked about how he made her do something she did not
want to. Appellant faced 30 years of confinement, but was sentenced to only 6
years, along with a mandatory dishonorable discharge and reduction to the
grade of E-1. We considered Appellant; the nature and seriousness of the of-
fense; his long record of military service; his prior record of misconduct; and

                                       22
                     United States v. Plourde, No. ACM 39478


all matters he submitted in his case in extenuation, mitigation, and clemen-
cy. We conclude the approved sentence, including the dishonorable discharge,
is not inappropriately severe.
G. Constitutionality of a mandatory dishonorable discharge
    Appellant’s seventh assignment of error claims that Congress’ establish-
ment of a mandatory punishment of a dismissal or dishonorable discharge for
an accused convicted of sexual assault in violation of Article 120(b), UCMJ,
violates the Eighth Amendment’s 9 prohibition against cruel and unusual
punishment “and/or” the Fifth Amendment’s 10 guarantee of due process in
receiving individualized consideration for sentencing. Appellant specifically
focuses on the fact that he was eligible for retirement and—by virtue of di-
vesting him of his retirement—his punishment was all the more severe. De-
spite the indisputable severity of a dishonorable discharge, we disagree with
Appellant’s claim of unconstitutionality.
      1. Law
    We review the constitutionality of a statute de novo. Disney, 62 M.J. at 48
(citations omitted).
    The sentence of an accused found guilty of, inter alia, sexual assault in vi-
olation of Article 120(b), UCMJ, “shall include dismissal or dishonorable dis-
charge, as applicable.” Article 56(b), UCMJ, 10 U.S.C. § 856(b).
      2. Analysis
   The United States Supreme Court has rejected the argument that the
Eighth Amendment bars mandatory punishments for adult offenders with
the exception of the death penalty. See Harmelin v. Michigan, 501 U.S. 957,
994–95 (1991) (upholding mandatory sentence to confinement for life). 11
“There can be no serious contention, then, that a sentence which is not oth-
erwise cruel and unusual becomes so simply because it is ‘mandatory.’” Id. at
995 (citation omitted); see also United States v. Curtis, 44 M.J. 106, 157
(C.A.A.F. 1996) (quoting Harmelin, 501 U.S. at 994–95).
   Appellant argues a mandatory sentence to a dishonorable discharge for a
service member who is retirement eligible is analogous to the death penalty.
This comparison warrants no extended discussion. We note that while a dis-

9   U.S. CONST. amend. VIII.
10   U.S. CONST. amend. V.
11Mandatory life without parole has been rejected for juvenile offenders. See Miller v.
Alabama, 567 U.S. 460 (2012).




                                          23
                  United States v. Plourde, No. ACM 39478


honorable discharge may terminate Appellant’s military status, it does not
end his life.
    An accused does have the right to have his or her sentence determined by
“‘individualized consideration’ . . . ‘on the basis of the nature and seriousness
of the offense and the character of the offender.’” United States v. Snelling, 14
M.J. 267, 268 (C.M.A. 1982) (quoting United States v. Mamaluy, 27 C.M.R.
176, 180–81 (C.M.A. 1959)). This does not prohibit Congress from establish-
ing a minimum (or maximum) punishment for a given offense, as those limits
indicate congressional determination of lower and upper limits of punishment
appropriate for a given offense. In Appellant’s case, while he was still subject
to a dishonorable discharge, the members were at liberty to sentence him to
confinement ranging from no confinement to 30 years of confinement. That is,
even with a mandatory punitive discharge, the sentencing authority had
great latitude to make an individualized determination as to an appropriate
sentence in Appellant’s case.
    A dishonorable discharge is an unquestionably severe punishment with
significant impacts and a long-lasting stigma. See United States v. Mitchell,
58 M.J. 446 (C.A.A.F. 2003). The offense of sexual assault is also serious and
can result in life-altering impacts for the victims as well as devastate good
order and discipline within military ranks, especially when the perpetrator
and victim are both military members, as is the case here. A mandatory puni-
tive discharge is well within the range of minimum punishments Congress
could rationally establish with respect to the offense of sexual assault.
    Considering congressional legislation is also the source of military retire-
ment benefits, we can safely assume Congress considered the loss of retire-
ment pay as a consequence when the minimum sentence relevant here was
enacted. We are not persuaded Appellant’s eligibility for retirement changes
the calculus, as a dishonorable discharge would deprive any enlisted member
of his or her military rights and benefits, regardless of what stage of their ca-
reer they are at. If anything, a person with Appellant’s lengthy service should
have had a greater awareness of just what he stood to lose by committing
such a serious offense and conducted himself accordingly. We do not see a
reason why a military member should receive a different sentence simply by
virtue of whether he or she commits offenses before or after passing the 20-
year service mark.
H. Member challenge
   Appellant asserts the military judge erred by denying the Defense’s chal-
lenge for cause against Captain (Capt) AO, one of the members on Appel-
lant’s court-martial. Within this assertion, Appellant argues the military
judge should have not only granted the challenge, but also excused Capt AO


                                       24
                  United States v. Plourde, No. ACM 39478


when he purportedly had difficulty staying awake during expert witness tes-
timony. The latter argument pertains to whether or not Capt AO should have
been removed from the court-martial mid-trial, while the former pertains to
whether he should have been permitted to serve on the court at all. We will
address these two arguments in turn.
   1. Additional Background
    Capt AO, a military pediatrician, explained during voir dire that due to
his position, he had “been acquainted with multiple individuals over a num-
ber of years who have been victims of sexual assault.” In fact, when the mili-
tary judge asked him, “when was the last time it crossed your mind, oh, I
know someone who’s been a victim of sexual assault?” Capt AO answered,
“earlier today.” Capt AO clarified this was pursuant to his treatment of a pa-
tient, “through [his] professional interactions,” later stating he had personal-
ly seen 20 to 30 child sex-abuse victims as patients during his time as a mili-
tary physician.
   Capt AO had not been trained to conduct sexual assault exams, nor had
he been involved with any such exams of adult patients, but he had received
“some minimal training in specifics in regards to the sexual assault exam
process” with respect to child victims during a course on child abuse.
    When asked by the military judge whether he was concerned about his
ability to be fair and impartial in participating in Appellant’s case, Capt AO
responded he was not. Capt AO went on to explain he had “seen many sides
of victims, perpetrators, individuals, and families” based upon him being a
mandatory reporter for child abuse and neglect, as well as being a new foster
parent of children who “potentially have been victims of that.” Commenting
on his obligation to report child abuse, Capt AO said he “take[s] that very se-
riously to include trying to be as objective as possible in regards to that con-
cern.” He added he felt he had experience being able to take in information
presented in various settings with an open mind and weighing it “without
passing judgment immediately,” and he believed he could be fair and impar-
tial regarding Appellant’s case. In responding to questions from trial counsel,
Capt AO said he would listen carefully to and follow the military judge’s in-
structions, and he could set aside his practice experiences and focus on the
evidence presented in court.
    In response to trial defense counsel’s question about how often sexual as-
sault “pops into [his] memory,” Capt AO said, “lately . . . the topic is fairly
frequent” due to media coverage combined with military officers’ obligations




                                      25
                   United States v. Plourde, No. ACM 39478


to stay abreast of current events. Capt AO identified the #MeToo move-
ment, 12 “the U.S.A. gymnastics team physician, Michigan State, all that,” as
issues he was aware of, explaining that this awareness does not impact his
judgment about accusations “because . . . you know, people are innocent until
proven guilty and there are situations of false accusations for any number of
reasons.”
    Trial defense counsel challenged Capt AO for cause under a theory of im-
plied bias based upon Capt AO’s professional exposure to sexual assault vic-
tims as a pediatrician, his potential exposure to victims as a foster parent, his
specialized training in sexual assault, and his familiarity with sexual assault
forensic examinations. The military judge denied trial defense counsel’s chal-
lenge, finding an absence of actual bias based on Capt AO’s assertions he
would be willing to listen to, consider, and evaluate all the evidence in the
case, even though Appellant had not objected on actual-bias grounds. Regard-
ing the theory of implied bias, the military judge recognized the liberal grant
mandate for defense challenges. He highlighted Capt AO’s professional expe-
rience with sexual assault being limited to child victims and Capt AO’s super-
ficial exposure to forensic examinations, concluding that “[a] member of the
public, looking in, would not harbor any concerns about the fairness of this
process under those circumstances and would have great confidence that
[Capt AO] would be fair and impartial in making a determination as to
whether the government has met its burden.”
    During the afternoon of the first day of testimony, the Government called
an expert witness to testify about the forensic analysis of certain items of ev-
idence in the case. Near the end of the Government’s direct examination of
this witness, the military judge interrupted the examination and took a ten-
minute recess, during which the military judge met with counsel for an
R.C.M. 802 conference. After the recess, counsel for both sides finished ques-
tioning the witness, and the Government rested. The military judge then
convened an Article 39(a), UCMJ, session outside the presence of the mem-
bers. During this session, the military judge summarized the R.C.M. 802 con-
ference:
       I’m watching the witness, watching counsel, watching the gal-
       lery, taking notes, watching the members and during the
       course of watching the members, I observed that a couple of
       them were having a little bit of trouble. It’s the afternoon lull.


12For a discussion of the #MeToo movement, see generally, Elizabeth C. Tippett, “The
Legal Implications of the MeToo Movement,” 103 Minn. L. Rev. 230 (2018).




                                        26
                  United States v. Plourde, No. ACM 39478


       The testimony . . . it’s not a criticism, [the witness] just is sci-
       entific evidence, which can be sometimes less than enthralling.
       And, so, I called a break to make sure that the members would
       have a chance to stretch their muscles and get some coffee if
       they needed to and called counsel in and just made sure that
       they were looking at the same thing I was; and, if they had any
       concerns to bring it up. And, I think counsel were satisfied that
       we were okay at that stage; but, they had noticed the same
       thing that the court had noticed. So, then, I told the bailiff to
       encourage the members to get some coffee, get some drinks, do
       whatever they needed to . . . stay with us this afternoon; and, I
       observed them through the rest of [the witness’] testimony and
       it feels like that break remedies the court’s concerns.
    Neither party objected to this summary or supplemented it with any addi-
tional information. No specific members were named. The military judge
asked whether either party had any issues or concerns with the members
tracking the evidence, and both responded in the negative.
   2. Law
    Under R.C.M. 912(f)(1)(N), members shall be excused for cause if they
“should not sit as a member in the interest of having the court-martial free
from substantial doubt as to legality, fairness, and impartiality.” We employ
an objective standard to evaluate a military judge’s ruling on a challenge for
implied bias. United States v. Strand, 59 M.J. 455, 458 (C.A.A.F. 2004). Im-
plied bias is “viewed through the eyes of the public, focusing on the appear-
ance of fairness.” United States v. Bagstad, 68 M.J. 460, 462 (C.A.A.F. 2010)
(quoting United States v. Clay, 64 M.J. 274, 276 (C.A.A.F. 2007)). We will find
implied bias “when most people in the same position as the court member
would be prejudiced.” United States v. Elfayoumi, 66 M.J. 354, 356 (C.A.A.F.
2008) (citations omitted).
    “Neither law nor logic demands that a court-martial be detailed with
members devoid of the common experiences of mankind,” and members are
not disqualified simply by virtue of personally working with victims of crimes
similar to those charged. United States v. Towers, 24 M.J. 143, 145–46
(C.M.A. 1987). Moreover, the fact a member is in a profession that is shared
by an expert witness does not call for the disqualification of a member, unless
the member demonstrates bias “resulting from or inseparable from” that pro-
fessional experience. United States v. Ovando-Moran, 48 M.J. 300, 303
(C.A.A.F. 1998) (citing Towers, 24 M.J. at 146).
   Military judges must follow the “liberal grant mandate” when considering
challenges for cause made by the defense to ensure service members are tried


                                       27
                    United States v. Plourde, No. ACM 39478


“by a jury composed of individuals with a fair and open mind.” United States
v. James, 61 M.J. 132, 139 (C.A.A.F. 2005) (quoting United States v. Smart,
21 M.J. 15, 18 (C.M.A. 1985)). We will not overturn a military judge’s denial
of a challenge absent a clear abuse of discretion in applying the liberal-grant
mandate. United States v. White, 36 M.J. 284, 287 (C.M.A. 1993). When a mil-
itary judge “considers a challenge based on implied bias, recognizes his duty
to liberally grant defense challenges, and places his reasoning on the record,
instances in which the military judge’s exercise of discretion will be reversed
will indeed be rare.” Clay, 64 M.J. at 277.
     3. Analysis
   Having reviewed all the questions put to Capt AO and his answers, we
conclude the military judge did not abuse his discretion in denying the De-
fense’s challenge for cause against him. Appellant points to Capt AO’s work
with child sexual assault victims and his awareness of widely reported sexual
assault issues as being disqualifying. Appellant does not advance a rationale
as to why these facts would disqualify a member from serving on an adult
sexual assault court-martial, and we identify none.
     When asked about his experience with allegations of child sexual abuse,
Capt AO discussed how it was his practice to approach such allegations with
an open mind and to refrain from passing immediate judgment. Capt AO’s
discussion on this point highlighted his appreciation of the significance of
making a reasoned determination about such serious allegations and not
jumping to conclusions, the precise perspective we expect of all court mem-
bers. Capt AO did not indicate that he was predisposed to believe allegations
of sexual assault, nor did he offer an opinion as to the general veracity of
claims of assault. He did not say his treatment of child victims would factor
into his assessment of the evidence in Appellant’s trial at all, much less lead
him to reject or overemphasize any particular evidence. Capt AO answered
the questions from counsel and the military judge thoroughly, and he said he
would set aside his personal experiences and focus on the evidence produced
in Appellant’s court-martial. Capt AO’s experience with respect to child vic-
tims of sexual abuse does not serve to render him ineligible to be a member in
an adult sexual assault case, and his service does not give rise to any sub-
stantial doubt as to the legality, fairness, and impartiality of Appellant’s tri-
al. 13 Based upon the totality of the above factual circumstances, we find no

13See, e.g., United States v. Ovando-Moran, 48 M.J. 300, 301–04 (C.A.A.F. 1998)
(medical doctor who had treated sexual assault victims was not disqualified from
rape case); United States v. Daulton, 45 M.J. 212, 217 (C.A.A.F. 1996) (physician who
had worked in emergency room and who had to determine whether child patients had
(Footnote continues on next page)


                                         28
                    United States v. Plourde, No. ACM 39478


risk that the public would perceive Capt AO’s participation as a member as
rendering Appellant’s trial less than fair. The military judge did not abuse
his discretion in denying the Defense’s challenge for cause.
    With respect to Capt AO’s awareness of the #MeToo movement and cases
covered in the national media, we note the media coverage Capt AO referred
to was not of Appellant’s particular case. Capt AO did not say that coverage
had led him to think about sexual assault allegations in any particular way
or that it would shade his assessment of the evidence in Appellant’s case.
Questioning did not reveal similarities between Appellant’s case and those in
the media, rendering the connection between Appellant’s case and the reports
exceedingly tenuous. Even if such similarities existed, we have never re-
quired court-martial members to be completely unaware of current events
with passing similarities to the case before them, and we decline to do so
now. 14 It should go without saying that military members are expected to
stay abreast of current events, and absent a more specific connection to Ap-
pellant’s trial, Capt AO’s awareness of those events do not serve to disqualify
him from service as a court-martial member.
    Appellant’s argument Capt AO should have been excused when he failed
to stay awake during trial is meritless. There is no evidence in the record of
trial, and Appellant has provided none on appeal, that would allow us to con-
clude Capt AO was not adequately paying attention to testimony. All that is
in the record is the military judge’s summary of the R.C.M. 802 conference
wherein he notes “a couple of [the members] were having a little bit of trou-
ble. It’s the afternoon lull.” Not only does the summary fail to identify
Capt AO as having any particular difficulty paying attention, it does not indi-
cate any member was actually sleeping, or for how long the members the mil-
itary judge was referring to “were having . . . trouble.” What the record does
indicate is that neither side asked for testimony to be revisited for the mem-
bers, and both parties indicated they were satisfied with the military judge’s


been abused was not disqualified from indecent acts with a child case); United States
v. Towers, 24 M.J. 143, 144–46 (C.M.A. 1987) (former child welfare counselor who
had investigated more than 100 cases of alleged child abuse and testified in at least
25 cases was not disqualified from indecent acts with a child case).
14 See, e.g., United States v. Bischoff, 74 M.J. 664 (A.F. Ct. Crim. App. 2015)
(knowledge of another trial pertaining to the same type of offense not disqualifying).
Even possessing some knowledge of the particular case being tried is not per se dis-
qualifying. See, e.g., United States v. Rockwood, 52 M.J. 98, 106 (C.A.A.F. 1999) (cita-
tion omitted); United States v. Napoleon, 46 M.J. 279, 283 (C.A.A.F. 1997) (citations
omitted).




                                          29
                  United States v. Plourde, No. ACM 39478


remedy: a short break. Appellant would have us infer from the military
judge’s summary that Capt AO was sleeping during trial and the military
judge should have sua sponte removed him from the court-martial. Based on
the record before us, we decline to do so.

                             III. CONCLUSION
    The findings and sentence are correct in law and fact, and no error mate-
rially prejudicial to the substantial rights of Appellant occurred. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings
and sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                     30